Citation Nr: 1107259	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  04-43 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

1.  Entitlement to a disability rating higher than 20 percent for 
compression fracture, L1 with chronic lumbar strain and 
arthritis, from August 21, 2003, forward, and higher than 10 
percent prior to August 21, 2003.  

2.  Entitlement to a total rating based on individual 
unemployability due to service connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to April 1972.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In a June 2007 decision, the Board adjudicated the issue on 
appeal.  The Veteran appealed to the U.S. Court of Appeals for 
Veterans Claims (Veterans Court).  In an October 2009 decision, 
the Veterans Court vacated the June 2007 decision and remanded 
the matter to the Board for readjudication consistent with the 
Veteran Court's decision.  

The appeal is REMANDED to the RO.  VA will notify the appellant 
if further action is required.


REMAND

During the June 2005 DRO hearing, and as noted by the Veterans 
Court in its October 2009 decision, the Veteran testified that he 
stopped working in April 2001 due to his back disability.  June 
2005 hearing transcript at 3.  This must be construed in such a 
manner as to include consideration as to whether a TDIU is 
warranted.  As explained by the Veteran's Court, a request for a 
TDIU is not always a separate claim but can be merely one way 
that a Veteran can obtain a higher disability rating.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  Here, the agency of original 
jurisdiction (AOJ) has not addressed this portion of his claim 
and has not provided the Veteran with VCAA notice with regard to 
substantiating a TDIU (the Rice decision did not exist at the 
time the RO adjudicated this case).  Although the Board has 
listed entitlement to a TDIU as a separate issue on the title 
page, consistent with Rice it is part of his claim for a higher 
rating for his spine disability.  Hence, he has already perfected 
his appeal to the Board as to all issues listed on the title 
page.  

The schedule for rating disabilities of the spine was revised 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-5243).  VA received the Veteran's claim for an 
increased rating for his compression fracture, L1, with chronic 
lumbar strain and arthritis, prior to September 26, 2003.  

Generally, in a claim for an increased rating, where the rating 
criteria are amended during the course of the appeal, the Board 
considers both the former and the current schedular criteria 
because, should an increased rating be warranted under the 
revised criteria, that award may not be made effective before the 
effective date of the change.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003) (overruling Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991), to the extent it held that, where a law 
or regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has been 
concluded, the version more favorable to appellant should apply).  
See also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  

In its October 2009 decision, the Veterans Court noted that the 
Board had not addressed whether a higher rating was available 
based on Diagnostic Code 5285.  This diagnostic code provides for 
ratings based not only on cord involvement and other factors but 
also specifies that in other cases the disability is to be rated 
in accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003).  From the 
August 2004 rating decision and the October 2004 statement of the 
case it does not appear that the AOJ considered rating the 
Veteran's disability under the version of the rating schedule in 
effect when his claim was received.  This should be considered by 
AOJ on remand.  

VA has a duty to assist the Veteran in obtaining relevant 
records.  38 U.S.C.A. § 5103A.  In the instant case, the Veteran 
has contended that not all relevant records held by the Social 
Security Administration (SSA), with regard to a claim for Social 
Security disability benefits, are associated with his claims 
file.  

Received by VA prior in April 2005, was a copy of notice of a 
fully favorable decision with regard to the Veteran's claim for 
disability benefits from the SSA.  The decision indicates that 
there were several impairments suffered by the Veteran, including 
a compression fracture.  Attached to that decision is a list of 
eight medical records exhibits.  During the June 2005 DRO 
hearing, the Veteran asked VA to obtain medical records from the 
SSA with regard to his claim.  June 2005 hearing transcript at 3.  
In September 2005, VA received records from the SSA.  

During the February 2007 Board hearing, the Veteran testified as 
to his concern that not all of his SSA records were associated 
with the claims file.  In particular, he referred to MRI studies 
conducted at Ohio State University (OSU) Medical Center.  
February 2007 hearing transcript at 10-11.  At that time he 
submitted a digital copy (on compact disc (CD)) which contains 
four image files of radiology studies performed at OSU Medical 
Center in February 2002, November 2002, May 2004, and April 2006.  
There does not appear to be any text reports on that CD.  Of 
record is a written report from the May 2004 study. 

On remand, VA must make efforts to obtain any available text 
reports which are not already associated with the claims file (if 
any).  

Significantly, it does not appear that all of the medical 
exhibits listed in the SSA notice of decision have been obtained.  
The decision lists a 14 page psychiatric review technique form 
(item 3), a 4 page residual functional capacity assessment - 
Mental (item 4), an 8 page pulmonary function study (item 5), and 
a 6 page residual functional capacity assessment - Physical.  As 
the Veteran's claim includes a request for a TDIU, VA must ensure 
that these records are obtained if the records are obtainable.  

In this regard, the Board asks the Veteran himself to obtain 
these records in order to expedite this case. 

The most recent VA examination is from March 2006.  In that 
examination report, the examiner referred to radiology studies 
from 2004 and 2002.  However, from the CD that the Veteran has 
submitted, it appears that relevant radiology studies were 
conducted in April 2006.  This evidence could not have been 
considered by the examiner in March 2006.  Additionally, the 
examiner did not provide any opinion as to whether the Veteran's 
service-connected disability renders him unable to secure and 
follow a substantially gainful occupation.  Hence, after all 
available additional records are added to the claims file, VA 
must afford the Veteran another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send a VCAA notice letter to the Veteran 
with regard to the TDIU aspect of his claim.  
Request that the Veteran either provide any 
available written reports of his radiology 
studies conducted at Ohio State University 
Medical Center or provide VA with 
authorization to assist him in obtaining such 
reports.  Associate any obtained reports with 
the claims file.  If any of the records for 
which VA provides assistance in obtaining are 
not obtainable, inform the Veteran of such, 
consistent with the notice requirements of 
38 C.F.R. § 3.159(e).  

2.  Request from the SSA all medical 
documents related to the Veteran's claim for 
disability benefits.  In particular, request 
that the SSA provide copies of the following:  
(a)  any written reports of radiology studies 
conducted at Ohio State University Medical 
Center in November 2002, February 2004, and 
April 2006.  
(b)  a 14 page psychiatric review technique 
form (completed by DDS physician) dated 
October 25, 2002.
(c)  a 4 page RFC - Residual Functional 
Capacity Assessment - Mental (completed by a 
DDS physician) dated October 25, 2002.  
(d)  an 8 page pulmonary function study dated 
November 20, 2002.  
(e)  a 6 page RFC - Residual Functional 
Capacity Assessment - Physical - (completed 
by a DDS physician) dated November 26, 2002.  

Associate any obtained records with the 
claims file.  If any of the records are not 
obtainable, obtain a negative reply or 
replies and associate such, along with 
documentation of the efforts made to obtain 
the evidence, with the claims file.  If any 
of the records are not obtainable, inform the 
Veteran of such, consistent with the notice 
requirements of 38 C.F.R. § 3.159(e).  

2.  After the above development is completed 
and all obtainable identified relevant 
evidence is associated with the claims file, 
schedule the Veteran for an appropriate VA 
examination to ascertain the severity of 
disability suffered due to the Veteran's 
service-connected compression fracture, L1, 
with chronic lumbar strain and arthritis, 
including whether it is at least as likely as 
not (a 50 percent or greater probability) 
that his service-connected disability renders 
him unable to secure and follow a 
substantially gainful occupation.  In 
addition to the findings required for a VA 
examination of the spine, the examiner is 
specifically asked to state whether the 
Veteran has a demonstrable deformity of L1 
and whether there is any cord involvement.  
The examiner must explain his finding in this 
regard and must provide a rationale for all 
opinions rendered.  

The claims file must be made available to the 
examiner, in conjunction with the examination 
the examiner must review the claims file, 
including the radiology studies included on a 
compact disc, and the examiner must annotate 
his or her report as to whether the claims 
file was reviewed.  

3.  Then, readjudicate the issue of whether a 
higher rating is warranted for the Veteran's 
compression fracture, L1, with chronic lumbar 
strain and arthritis, including whether a 
TDIU is warranted and whether a rating is 
warranted under 38 C.F.R. § 4.71a, Diagnostic 
Code 5285.  If the benefit sought by the 
Veteran is not granted in full, provide the 
Veteran and his representative with a 
supplemental statement of the case and allow 
an appropriate opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


